Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on 1/28/22 has been entered.  Claims 1-20 are cancelled.  Claims 21-40 are presented for examination.

Double Patenting
Claims 21-40 of this application are patentably indistinct from at least the claims of Application Numbers 17182519; 16/123508; 14221420; 16057100; 14221792.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the Patent Applications above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications recite at least the following limitations: - -receiving, at an acquirer processor over an electronic network and from a point- of-sale device, electronic transaction data at least identifying a combination transaction vehicle associated with a pooled closed-loop account and an open-loop account. determining, by the acquirer processor, that the electronic transaction data identifies an entity associated with the pooled closed-loop account; --
With respect to the following limitations, --determining, by the acquirer processor, whether to authorize the electronic transaction as a pooled closed-loop transaction, an open-loop transaction, or a combination thereof based, at least in part, on transaction processing rules, the  electronic transaction data, and account information of the pooled closed-loop account and the open-loop account;
-  in response to the determining, selectively: 
authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction upon determining the pooled closed-loop account has sufficient funds to complete the electronic transaction; or 
authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction and the open-loop transaction upon determining the pooled closed-loop account has insufficient funds to complete the electronic transaction and the open-loop account has funds to cover an amount of deficiency in the closed-loop account; 
the current application differs from the applications/patents above on which account has sufficient resources to complete the transaction.  For example, in the current application, if the closed-loop account has sufficient funds to complete the transaction, the electronic transaction is authorized as a pooled closed-loop transaction. If the closed-loop account has insufficient resources and the open-loop account has sufficient funds, the electronic transaction is authorized as a pooled closed-loop transaction and an open-loop transaction.  In the issued patents, a full approval is returned if the open-loop account has sufficient funds. It is a matter of design choice which account is considered first.

Claim Rejections - 35 USC § 101
The rejection of claims 21 -40 under 35 U.S.C. 101 has been withdrawn. The claims, as amended, include additional elements which integrate the abstract idea into a practical application. The combination of 
“determining, by the acquirer processor, whether to authorize the electronic transaction as a pooled closed-loop transaction, an open-loop transaction, or a combination thereof based, at least in part, on transaction processing rules, the  electronic transaction data, and account information of the pooled closed-loop account and the open-loop account; in response to the determining, selectively: authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction upon determining the pooled closed-loop account has sufficient funds to complete the electronic transaction; or authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction and the open-loop transaction upon determining the pooled closed-loop account has insufficient funds to complete the electronic transaction and the open-loop account has funds to cover an amount of deficiency in the closed-loop account; and generating, by the acquirer processor, a notification in the point-of-sale device regarding the authorization of the electronic transaction”
.provides a specific manner of authorizing an electronic transaction as a pooled closed-loop transaction, an open-loop transaction, or a combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stouffer et al. (2012/0130787 A1),
Re-claim 21, Stouffer et al. teach a computer-implemented method of processing an electronic transaction using a combination transaction vehicle, the computer-implemented method comprising: 
-receiving, at an acquirer processor over an electronic network and from a point- of-sale device associated with a terminal identifier, electronic transaction data at least identifying an account number for a combination transaction vehicle associated with a pooled closed-loop account and an open-loop account; (see e. g. paragraphs 
– [0005] The method may further comprise receiving, by a processing platform, a data element comprising transaction data associated with a transaction for the user, the transaction data comprising a transaction amount, discount card data, and merchant identification data.
[0016, 0017] The user 100 may employ the multi-purse prepaid consumer discount card 110 or the card account number at a merchant point of sale (POS) 115 to make a purchase transaction.-- The merchant POS 115 may be a method or device for capturing information about the transaction including card account number, merchant identifier, and transaction amount.
[0035] At step 240, the multi-purse prepaid consumer discount card 110 may be scanned at the merchant point of sale 115 during a transaction. Information associated with the merchant such as a merchant identifier may be captured along with the other transaction data (e.g. transaction amount, user account number). The information may flow through the payment network as described in FIG. 2 to the payment processing platform 185 for analysis. 
[0036] At step 245, the transaction data received by the payment processing platform 185 may be processed by the processing engine 190 using the authorization tables 192. As illustrated in FIG. 7, the authorization tables may include user data for each user, merchant data for each merchant partner, etc. The user data may include account number, expiration data, purse balances, information on credit or debit facilities, etc. Merchant partner data may include merchant name, merchant ID, assigned merchant category, etc. The processing engine 190 may compare transaction amount and merchant identifier against purse balance information stored in the authorization tables 192 to determine whether a transaction is approved or declined.)

wherein the account number is cross-referenced against a known list of combination transaction vehicle accounts; (see e.g. paragraph 0056 - At step 410, the processing engine 190 may look up the card account number received in the transaction data from the merchant POS 115).
--determining, by the acquirer processor, whether to authorize the electronic transaction as a pooled closed-loop transaction, an open-loop transaction, or a combination thereof based, at least in part, on transaction processing rules, the  electronic transaction data, and account information of the pooled closed-loop account and the open-loop account;
-  in response to the determining, selectively: 
authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction upon determining the pooled closed-loop account has sufficient funds to complete the electronic transaction; or 
authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction and the open-loop transaction upon determining the pooled closed-loop account has insufficient funds to complete the electronic transaction and the open-loop account has funds to cover an amount of deficiency in the closed-loop account; and 
 (see e.g. paragraphs 0015 - Although not depicted on FIG. 1, the card may support credit and/or debit capabilities. This may allow the user to seamlessly complete a purchase transaction that exceeds the user's prepaid balances by applying the excess balance to the user's credit or debit account.
[0058] Referring back to step 435, if a determination is made that the merchant category purse does not contain sufficient funds to cover the transaction amount, the processing engine 190 may look up the current balance of the general-purpose purse in the authorization tables 192 (step 445). At step 450, the processing engine 190 may determine whether the combined balance of the merchant category purse and the general-purpose purse are sufficient to cover the transaction amount. If so, the transaction is authorized (step 455). This type of transaction may be called a "seamless split-tender" transaction because funds from two different purses are used to cover the transaction amount but no user or merchant action is required at the POS in order to effect this split-tender transaction.
[0059] In addition to the prepaid funding of the multi-purse prepaid consumer discount card, some embodiments may include an associated credit or debit capability. If at step 450, the combined balance of the merchant category purse and the general-purpose purse are not sufficient to cover the transaction amount, the system may determine if an associated credit or debit facility exists (step 470). If so, the processing engine 192 may determine if the credit or debit facility is sufficient to cover the remaining transaction balance, that is, the portion of the transaction amount that exceeds the combined balance of the merchant category purse and general-purpose purse. The full amounts of these prepaid balances may be applied first towards the total transaction amount prior to funding the remainder with a credit or debit facility. When the credit or debit facility is sufficient to cover the remaining transaction balance (step 472, Yes), the transaction is authorized (step 455). This transaction may also be a "seamless split-tender" transaction since no user or merchant action is required at the POS at the time of the transaction).

--generating, by the acquirer processor, a notification in the point-of-sale device regarding the authorization of the electronic transaction. (see e.g. paragraphs 0020, 0037 -The processing engine 190 may then initiate a message back to the merchant POS 115 indicating the authorization status of the transaction. Another embodiment may employ a closed-loop network whereby an association network 135 may not be present. In a closed-loop network embodiment, a communication for the purposes of transaction authorization and/or transaction settlement may be accomplished by means other than the association network. --If the processing engine 190 determines the transaction should be authorized (step 250, Yes), the payment processing platform 185 may send an approval message to the merchant point of sale 115 allowing completion of the transaction (step 255).)
With respect to the following limitation,
Stouffer et al. teach -determining, by the acquirer processor, using the terminal identifier, that the electronic transaction data identifies an entity associated with the pooled closed-loop account; and (see e. g. paragraphs
[0026] Another embodiment may use a closed-loop network system architecture whereby the card may be accepted at a restricted set of merchants. 
 [0057] At step 425, the processing engine may check the authorization tables 192 to see if the indicated merchant is a program partner. If so, at step 430 the processing engine 190 may determine which merchant category purse the indicated merchant is assigned to and look up the current balance for that merchant category purse in the authorization tables 192. 
[0016] Each purse (other than a general-purpose purse) may be associated with a group of merchant partners 118 that may be organized into merchant categories.
[0046] the user's merchant category purses on the card.
[0063] Referring back to step 425, if the transaction has been initiated at a merchant that is not a program partner, the processing engine 190 may look up the current balance of the general-purpose purse in the authorization tables 192 (step 460). In one embodiment, prepaid funds allocated to one of the merchant category purses cannot be applied since the merchant is not a program partner but funds from the general-purpose purse may still be used to cover the transaction. 
The Examiner notes that the merchant information received from the transaction data is looked up to see if the merchant is a program partner.  Then, a merchant category purse is determined. 
Therefore, it is considered obvious that the merchant partner status and the existence of the merchant category purse which is also on the card are evidence that the card user is associated with the program. 

Re-claim 22, Stouffer et al. teach a computer-implemented method of claim 21, further comprising: 
-returning, by the acquirer processor over the electronic network, a full approval to the point-of-sale device without communicating with a sponsoring network or an issuer, based on determining that the pooled closed-loop account has sufficient resources to complete the electronic transaction (see e.g. paragraph 0059- When the credit or debit facility is sufficient to cover the remaining transaction balance (step 472, Yes), the transaction is authorized (step 455). This transaction may also be a "seamless split-tender" transaction since no user or merchant action is required at the POS at the time of the transaction).

Re-claim 23, Stouffer et al. teach a computer-implemented method of claim 21, 
-wherein i) the pooled closed loop account is associated with multiple merchants and ii) each of the multiple merchants is associated with one or more point-of-sale devices (see e.g. paragraphs 0014, 0016, 0017 - There may also be one or more merchant partners associated with each category.), and wherein the electronic transaction data comprises an account number of the combination transaction vehicle and a terminal identifier of the point-of-sale device (see e.g. paragraph 0017, 0005, 0013; fig. 5A  - The cards may be a physical card, an application, an account number or other identifier, etc. – Merchant Identifiers).  

Re-claim 24, Stouffer et al. teach a computer-implemented method of claim 21, further comprising:
- transmitting, by the acquirer processor over the electronic network, a notification to the point-of-sale device based on determining the open-loop account has insufficient resources to complete the electronic transaction.   (see e.g. paragraphs 0020 -The processing engine 190 may then initiate a message back to the merchant POS 115 indicating the authorization status of the transaction. ---[0039] Referring back to step 250, if the processing engine 190 determines the transaction should be declined (step 250, No), the payment processing platform 185 may send a declined message to the merchant point of sale 115 which precludes completion of the transaction (step 270). 

Re-claim 25, Stouffer et al. teach a computer-implemented method of claim 21, wherein the acquirer processor is a merchant processor. (see e.g. paragraphs 0018, 0019)  

Re-claim 26, Stouffer et al. teach a computer-implemented method of claim 23, wherein the account number is within a range of issuer identification numbers (IINs) identifiable as combination transaction vehicle account numbers (see e.g. paragraphs 0013, 0020, 0035, 0056

Re-claim 27, Stouffer et al. teach a computer-implemented method of claim 23, wherein the pooled closed-loop account comprises multiple closed-loop accounts associated with the multiple merchants see e.g. paragraphs 0027, 0030-0032).  

Re-claim 28, Stouffer et al. teach a computer-implemented method of claim 22, wherein determining that the pooled closed-loop account has sufficient resources comprises determining that a closed-loop account of one of multiple merchants associated with the pooled closed-loop account has sufficient resources see e.g. paragraph 0057).  

Claim 29 recites similar limitations as claim 21 and is therefore rejected under the same arts and rationale.
Furthermore, Stouffer et al. teach a combination transaction vehicle i) readable by a plurality of point-of-sale devices and ii) associated with a pooled closed-loop account and an open-loop account; a point-of-sale device configured to accept the combination transaction vehicle and receive a selection of the pooled closed-loop account via user interface; (see e.g. paragraphs 0014, 0017, 0026, 0058 – a general-purpose purse; the user may employ the multi-purpose prepaid consumer discount card 110 or the card account number at a merchant point of sale (POS) 115 to make a purchase transaction).

Claim 30 recites similar limitations as claim 23 and is therefore rejected under the same arts and rationale. 

Re-claim 31, Stouffer et al. teach a system of claim 30, wherein the terminal identifier of the point- of-sale device is cross-referenced to one or more terminal identifiers of the one or more point-of-sale devices associated with the multiple merchants to determine that the point- of-sale device belongs to a merchant associated with the pooled closed-loop account (see e.g. paragraphs 0014; 0016, 0056, 0057).

Claim 32 recites similar limitations as claim 24 and is therefore rejected under the same arts and rationale.
Claim 33 recites similar limitations as claim 27 and is therefore rejected under the same arts and rationale. Claim 34 recites similar limitations as claim 22 and is therefore rejected under the same arts and rationale.
Claim 35 recites similar limitations as claim 21 and is therefore rejected under the same arts and rationale.
Claim 36 recites similar limitations as claim 23 and is therefore rejected under the same arts and rationale.
Claim 37 recites similar limitations as claim 31 and is therefore rejected under the same arts and rationale. Claim 38 recites similar limitations as claim 24 and is therefore rejected under the same arts and rationale.
Claim 39 recites similar limitations as claim 27 and is therefore rejected under the same arts and rationale. Claim 40 recites similar limitations as claim 22 and is therefore rejected under the same arts and rationale.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowen (2010/0312617 A1), in further view of Tomcheck et al. (2009/0254462 A1)

Re-claim 21, Cowen teaches a computer-implemented method of processing an electronic transaction using a combination transaction vehicle, the computer- implemented method comprising:
--receiving, at an acquirer processor over an electronic network and from a point- of-sale device associated with a terminal identifier, electronic transaction data at least identifying an account number for the combination transaction vehicle associated with a pooled closed-loop account and an open-loop account (see e.g. paragraphs
0041] As shown at 1202, the holder of a card or other payment device interacts with a terminal at a facility of a card acceptor 1204, corresponding, e.g., to terminals and points of sale as described with respect to FIG. 1 or fare gates as described with respect to FIG. 2. The card acceptor sends transaction information to an acquiring entity 1206, for example, via a network such as described in FIG.
0090] although the card appears to be only a pre-paid card, it is in fact backed by the funding credit or debit card account for which the data has been obtained during the registration process.
wherein the account number is cross-referenced against a known list of combination transaction vehicle accounts; 
(see e.g. paragraphs 0041-- As shown at 1202, the holder of a card or other payment device interacts with a terminal at a facility of a card acceptor 1204, corresponding, e.g., to terminals and points of sale as described with respect to FIG. 1 or fare gates as described with respect to FIG. 2. The card acceptor sends transaction information to an acquiring entity 1206, for example, via a network such as described in FIG.
[0043] In one or more embodiments, the AFM (Active File Manager) has an AFL (Active File List) that is a constructed file of both positive and negative accounts. That is, it is a list of all accounts active in the transit (or other) system, and potentially also drawing upon lists from other sources such as the International Hot Card Lists from MasterCard, Visa, and the like.)

--determining, by the acquirer processor, whether to authorize the electronic transaction as a pooled closed-loop transaction, an open-loop transaction, or a combination thereof based, at least in part, on transaction processing rules, the  electronic transaction data, and account information of the pooled closed-loop account and the open-loop account;
-- in response to the determining, selectively: 
authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction upon determining the pooled closed-loop account has sufficient funds to complete the electronic transaction; or 
authorizing, by the acquirer processor, the electronic transaction as the pooled closed-loop transaction and the open-loop transaction upon determining the pooled closed-loop account has insufficient funds to complete the electronic transaction and the open-loop account has funds to cover an amount of deficiency in the closed-loop account; and 
(see e.g. paragraph [0114] In an alternative approach (an example 8000 of which is shown in FIG. 8), step 7018 includes debiting a central balance associated with the pre-paid payment card, as per step 8004. Since there may be times (where the rider has not opted-in to automatic top-up, for example), wherein the central balance is inadequate, appropriate logic is preferably provided to address such situations. A non-limiting example of such logic is shown in FIG. 8. In particular, step 7018 could include executing decision block 8002, to determine whether the required payment for usage of the transit system during the predetermined period is greater than the available central balance (such balance residing, for example, on a central server such as platform 704). If such is not the case, as per the "NO" branch, the required payment can simply be deducted from the central balance, as per step 8004. However, if the required payment is greater than the central balance, as per the "YES" branch, the entire central balance can be deducted, as per step 8006, and then access can be had to the registered (backing or backup) credit or debit card account (or other backup funding account) to effectuate the payment (for example, to make up the difference when the central balance is non-zero, but inadequate for the entire amount owed)
-generating, by the acquirer processor, a notification in the point-of-sale device regarding the authorization of the electronic transaction. (see e.g. paragraph [0040] A request may originate from a merchant and/or acquiring entity (for example the bank holding the merchant's account), and may traverse the payment network (in this case a VPN 1210 to be discussed below) to the issuer. The issuer 1214 then sends a response (or a stand-in processor 1216 sends it on behalf of the issuer) back through the payment network, to the merchant and/or acquiring entity)
[Cowen does not explicitly teach the following limitation as claimed. 
However, Tomcheck et al. teach
--determining, by the acquirer processor, using the terminal identifier, that the electronic transaction data identifies an entity associated with the pooled closed-loop account; [[and
(see e.g. paragraphs [0012] The server is further configured to receive at least one of branded and private label financial transaction information using a co-brand proprietary card from a merchant acquirer associated with the merchant from which the financial transaction information was received and determine if the received at least one of branded and private label financial transaction information originated at a participating private label merchant.
[0005] receiving at the interchange network an authorization request for the transaction involving the co-brand payment card wherein the authorization request received from an acquirer and includes a merchant identifier, determining whether the transaction originated at one of the participating merchants by comparing the received merchant identifier to the list of participating merchants stored within the database
[0049] facilitate correctly identifying a transaction as being a third party processor branded transaction or a proprietary private label transaction when a co-brand proprietary card is used.
 [0062] To ensure proper processing of co-brand proprietary cards, acquirers must correctly identify a transaction as being a private label transaction when a co-brand proprietary card is used at the merchant partner's location. Then they must submit IRD 57 with each proprietary private label transaction they identify.)
Therefore, it would have been obvious to a person or ordinary skill in the art, before the effective filing date of the invention, to modify Cowen and include the limitation of determining, by the acquirer processor, using the terminal identifier, that the electronic transaction data identifies an entity associated with the pooled closed-loop account, as taught by Tomcheck et al., in order to ensure proper processing of co-brand proprietary cards and ensure that transaction took place at a participating private label merchant location. (see e.g. paragraphs 0054, 0062).

Claims 22-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowen (2010/0312617 A1), in view of Tomcheck et al. (2009/0254462 A1), in further view of Stouffer et al. (2012/0130787 A1), as described above.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are moot due to the new rejection.
-The 101 rejection has been withdrawn (see above).
-With respect to the Double Patenting rejection, Applicant states: “since none of the allegedly conflicting claims has issued, no action need be taken by Applicant at this time because it is unknown whether the claims in the present application will even issue in their current form. Therefore, no Terminal Disclaimer is needed at this time with respect to these provisional obviousness-type double patenting rejections.”
The Examiner acknowledges the statement.
Conclusion
Mullen et al. (8561894) – Powered Cards and Devices Designed, Programmed, and Deployed From a Kiosk.
Hammad et al. (8118223) – Smart Sign Mobile Transit Fare Payment.

Vaish et al. (2014/0122331 A1) as supported by the provisional 61/491791 – [0011]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

November 8, 2022